                                                                      USDCSDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC#:_ _ _ _ _ __
UNITED STATES DISTRICT COURT                                                     10/29/2018
                                                                      DATE FILED:_ _ _ __
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ESSAR STEEL ALGOMA INC.,                                       :     17 Misc. 360 (AT) (RWL)
                                                               :
                                    Plaintiff,                 :     DECISION AND ORDER
                                                               :
                  - against -                                  :
                                                               :
SOUTHERN COAL SALES CORPORATION, :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiff Essar Steel Algoma Inc. (“Algoma”) brings this action against Defendant

Southern Coal Sales Corp. (“Southern Coal”) for breach of a coal supply contract. Algoma

seeks leave to file a second amended complaint that would, among other things, add

numerous “alter-ego” defendants.                 For the following reasons, Algoma’s motion is

GRANTED in part and DENIED in part.

                                                 Background

        Algoma originally filed this case in a bankruptcy adversary proceeding in the

District of Delaware, where Southern Coal is incorporated. Southern Coal invoked a

forum selection clause, and the case was transferred to this district in September 2017.

On April 25, 2018, Algoma filed a first Amended Compliant (“FAC”), which currently is the

operative complaint. Fact discovery comes to a close on October 31, 2018.

        In the FAC, Algoma asserts three claims for breach of contract. Those claims stem

from a term sheet and series of agreements for supply of coal to Algoma by Southern

Coal (the “Agreements”). Under the Agreements, Southern Coal was obligated to supply

Algoma with over half its coal-supply needs for a total of 780,000 tons of coal. Algoma
alleges that Southern Coal breached the Agreements by delivering only 246,526 tons of

coal, less than a third of the contracted amount. Algoma further alleges that coal delivered

by Southern Coal was not analyzed as it should have been and did not meet quality

specifications required by the Agreements.

       On September 5, 2018, Algoma sought leave to file a second amended complaint.

Algoma asserted that it had first learned of the facts supporting an alter-ego theory during

deposition taken the week of March 12, 2018. (Dkt. 53 at p.4.) After receiving opposition

from Southern Coal, the Court held a hearing on October 2, 2018 to discuss the issue.

       At the hearing, the Court expressed skepticism about whether the proposed

pleading contained sufficient detail to support the alter-ego amendments. Accordingly,

the Court ordered Algoma to file a revised proposed Second Amended Complaint (“SAC”)

to “include allegations with respect to each new proposed defendant that are sufficient to

support a plausible alter-ego claim vis-à-vis the currently named defendant.” (Dkt. 62 at

¶ 1.) The Court’s order also addressed remaining discovery, taking into account the

imminent deadline for the conclusion of fact discovery. The order provided that remaining

discovery could encompass Algoma’s proposed alter-ego amendments “to the extent

such discovery is encompassed within existing demands and depositions previously

noticed; no alter-ego discovery shall separately be taken of third parties or any of the

proposed additional defendants. In the event the motion to amend is granted, Plaintiff will

not be permitted to seek additional discovery on that basis.” (Dkt. 62 at ¶ 2.)

       Algoma submitted its revised proposed SAC on October 16, 2018. (Dkt. 67.) The

SAC names fifteen new defendants, including “Jim” Justice the Governor of West Virginia,

his son “Jay” Justice, and twelve business entities of which either one or both of the




                                             2
Justices are officers. The proposed amended pleading refers to the Justices and the

related business entities as the “Justice Parties.” The primary purpose of Algoma’s

proposed amended pleading is to allege that the Justice Parties are alter egos of Southern

Coal such that they may be held liable along with Southern Coal. The issue before the

Court is whether to grant the motion and allow Algoma to file a second amended

complaint that includes the alter-ego allegations.1

       Southern Coal opposes the alter-ego amendments.               It argues that the

amendments are futile, come too late, and would prejudice Southern Coal, particularly

given the timing of the amendments.

                         Legal Standard for Motion to Amend

       The standard for granting leave to amend, absent consent, is well-established and

set forth in the Federal Rules of Civil Procedure: “The court should freely give leave when

justice so requires. Fed. R. Civ. P. 15(a)(2); see also Aetna Cas. & Surety Co. v. Aniero

Concrete Co. Inc., 404 F.3d 566, 603-04 (2d Cir. 2005). A district court, however, “has

discretion to deny leave for good reason.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d

184, 200 (2d Cir. 2007). The Second Circuit has held that a Rule 15(a) motion “should

be denied only for such reasons as undue delay, bad faith, futility of the amendment, and

perhaps most important, the resulting prejudice to the opposing party.” Aetna Cas., 404




1
  The proposed amended pleading makes some changes that are independent of the
alter-ego allegations (e.g., revising the caption to reflect a name change; deleting
obsolete bankruptcy facts; adding a word or two to clarify a given statement; rounding
numbers, etc.) Southern Coal has not raised any specific objections to those
amendments.


                                             3
 F.3d at 603-04 (quoting Richardson Greenshields Sec., Inc. v. Lau, 825 F.2d 647, 653

 n.6 (2d Cir. 1987)).2

                                           Analysis

I.   Futility

        In opposing the request for leave to amend, Southern Coal focuses mostly on

 arguing that the proposed alter-ego claims are futile. Southern Coal is correct, but only

 with respect to two of the newly proposed defendants.

        A. Futility Standard

        “[L]eave to amend will be denied as futile only if the proposed new claim cannot

 withstand a 12(b)(6) motion to dismiss for failure to state a claim . . . .” Milanese v. Rust-

 Oleum Corp., 244 F.3d 104, 110 (2d Cir. 2001) (citing Ricciuti v. N.Y.C. Transit Auth., 941

 F.2d 119, 123 (2d Cir. 1991)). To survive a Rule 12(b)(6) motion, a plaintiff must plead

 sufficient facts “to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

 v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible “when the plaintiff

 pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009) (citing Twombly, 550 U.S. at 556).




 2
   Algoma’s amendments add third parties. Federal Rule of Civil Procedure 21 permits
 joinder of third parties “at any time, on just terms.” Fed. R. Civ. P. 21; see also City of
 Syracuse v. Onondaga Cty., 464 F.3d 297, 308 (2d Cir. 2006). In practice, the standard
 for deciding whether to permit joinder under Rule 21 is “the same standard of liberality
 afforded to motions to amend pleadings under Rule 15.” Agerbrink v. Model Serv. LLC,
 155 F. Supp. 3d 448, 452 (S.D.N.Y. 2016) (citing Rush v. Artuz, No. 00 Civ. 3436, 2001
 WL 1313465, at *5 (S.D.N.Y. Oct. 26, 2001) (quoting Soler v. G & U, Inc., 86 F.R.D. 524,
 527-28 (S.D.N.Y. 1980)); see also Johnson v. Bryson, 851 F. Supp. 2d 688, 703 (S.D.N.Y.
 2012) (“the showing necessary under Rule 21 is the same as that required under Rule
 15(a)”).


                                                4
       B. Applicable Governing Law

       To assess the viability of Algoma’s alter-ego claims, the Court must first determine

the applicable law. Because Southern Coal is a Delaware corporation and is the entity

Algoma alleges to be a mere instrumentality or alter ego of the proposed new defendants,

Delaware law controls. See Taizhou Zhongneng Import & Export Co., Ltd v. Koutsobinas,

509 Fed. App’x 54, 56 n.2 (2d Cir. 2013) (“New York’s choice of law rules provide that the

law of the state of incorporation determines when the corporate form will be disregarded”)

(internal quotations omitted); A.V.E.L.A., Inc. v. Estate of Marilyn Monroe, LLC, 241 F.

Supp. 3d 461, 474 (S.D.N.Y. 2017) (same).

       C. Alter-Ego Elements

       Delaware law has established two ways by which a court may pierce the corporate

veil: 1) where a plaintiff alleges fraud; and 2) where a plaintiff alleges the corporation is

a “mere instrumentality” or “alter ego of its owner.”         NetJets Aviation, Inc. v. LHC

Commc’n, LLC, 537 F.3d 168, 176 (2d Cir. 2008) (quoting Geyer v. Ingersoll Publ’ns Co.,

621 A.2d 784, 793 (Del. Ch. 1992)); De Sole v. Knoedler Gallery, LLC, 139 F. Supp. 3d

618, 665 (S.D.N.Y. 2015) (same). Algoma does not allege fraud, so its theory to pierce

Southern Coal’s corporate veil is based on alleging that Southern Coal is a mere

instrumentality – i.e., alter-ego – of the Justice Parties.

       1. Domination and Control

       To prove that Southern Coal is a mere instrumentality or alter ego of the Justice

Parties, Algoma must show both “a mingling of the operations” of the entities, and that

there is “an overall element of injustice or unfairness.” NetJets, 537 F.3d at 176 (quoting

Harco Nat’l Ins. Co. v. Green Farms, Inc., No. CIV. A. 1131, 1989 WL 110537, at *4 (Del




                                               5
Ch. Sept. 19, 1989)). Delaware law goes further in defining “mingling of the operations

of the entity” as “exclusive domination and control” such that the subordinate entity “no

longer ha[s] legal or independent significance of [its] own.” Nat’l Gear & Piston, Inc. v.

Cummings Power Sys., LLC, 975 F. Supp. 2d 392, 402 (S.D.N.Y. 2013) (quoting Wallace

ex rel. Cencom Cable Income Partners II, Inc., L.P. v. Wood, 752 A.2d 1175, 1184 (Del.

Ch. 1999) (alteration in original)). In order to determine whether there is “exclusive

domination and control,” courts consider the following factors:

       [W]hether the corporation was adequately capitalized for the corporate
       undertaking; whether the corporation was solvent; whether dividends were
       paid, corporate records kept, officers and directors functioned properly, and
       other corporate formalities were observed; whether the dominant
       shareholder siphoned corporate funds; and whether, in general, the
       corporation simply functioned as a facade for the dominant shareholder.

NetJets, 537 F.3d at 177 (quoting Harco, 1989 WL 110537, at *4).

       A plaintiff need not allege all of these factors to survive dismissal, but “some

combination of them” is required. Id. at 177 (quoting Harper v. Del. Valley Broad., Inc.,

743 F.Supp. 1076, 1085 (D. Del. 1990), aff’d, 932 F.2d 959 (3d Cir. 1991) (internal

citations omitted)). “Stated generally, the inquiry initially focuses on whether ‘those in

control of the corporation’ did not ‘[treat[] the corporation as a distinct economic entity.’”

NetJets, 537 F.3d at 177 (quoting Irwin & Leighton, Inc. v. W.M. Anderson Co., 532 A.2d

983, 989 (Del. Ch. 1987)).

       Here, Algoma’s amended pleading sets forth sufficient allegations to establish the

requisite domination and control of Southern Coal by some but not all of the Justice

Parties. In particular, the allegations are sufficient with respect to the corporate entities,

but not with respect to Jim Justice and Jay Justice.          The SAC sets forth specific

allegations supporting the assertion that Southern Coal was undercapitalized and that its



                                              6
funds were siphoned off, further contributing to undercapitalization (e.g., SAC ¶¶ 93, 95-

146); though not insolvent, an inability to fund its contractual obligations (e.g., SAC ¶¶ 95-

97); varied and mingling of funds, employees and officers between Southern Coal and

the other entities (e.g., SAC ¶¶ 89, 161, 167, 170-71, 176-179, 181-82, 184, 186, 191-92,

196, 198, 201, 205, 207, 230). The SAC even purports to quote admissions that the

corporate entities are all part of a single operation, alleging, for instance, that Jay Justice

collectively refers to the agricultural and mining companies as “the Company” or “the

family business” (SAC ¶ 85), and that Southern Coal’s agent refers to Southern Coal as

“Justice” (SAC ¶ 88).

       None of this necessarily means that Algoma will ultimately succeed on its alter-

ego claims, either at summary judgment or trial.         Much of what Algoma alleges is

susceptible to varying interpretation and implication. For example, an employee could

well be employed by more than one corporate entity; it is not uncommon for an individual

to serve as an officer of more than one related company; and transfer of funds between

companies may be nothing more than bona fide corporate transactions reflecting payment

for services or goods provided by the company receiving the funds. But, given the

standard governing this motion, all such inferences must be made in favor of Algoma.

       Further, Algoma has not set forth allegations of every factor considered in the alter-

ego analysis, and some of its allegations purporting to show domination and control have

little to no relevance to that inquiry (e.g., common email address domains). But, as noted

above, a plaintiff need only allege “some combination” of the factors, not all of them.

NetJets, 537 F.3d at 177. Algoma’s allegations are sufficient to plausibly show that




                                              7
Southern Coal did not operate as a “distinct economic entity” from one or all of the newly

named corporate entities.

       With respect to the Jim and Jay Justice, however, the allegations are not sufficient.

Jim and Jay Justice served as officers of many of the corporate entities. But there are no

specific allegations demonstrating that either of them personally dominated Southern

Coal in such manner as to disregard its corporate identity vis-à-vis themselves as

individuals. None of the fund transfers alleged name Jim or Jay Justice as having mingled

their personal funds with the corporate entities or having personally siphoned off funds

from those entities for their individual accounts or benefit.3 None of the allegations

suggest that Jim or Jay Justice were acting in their individual capacity rather than their

corporate capacity when making decisions on behalf of the various corporate entities.

       2. Injustice or Unfairness

       In order to satisfy the second part of the alter-ego standard, a plaintiff “must allege

injustice or unfairness that is a result of an abuse of the corporate form.” Nat’l Gear, 975

F. Supp. 2d at 406. In other words, “the corporation effectively must exist as a sham or

shell through which the parent [or other] company perpetrates injustice.” Id. (citing

Wallace, 752 A.2d at 1184). A plaintiff, however, “need not prove that the corporation

was created with fraud or unfairness in mind;” rather, it “is sufficient to prove that it was

so used.” NetJets, 537 F.3d at 177 (citing Delaware cases).




3
  The large majority of instances for which the SAC alleges siphoning of funds from
Algoma are to accounts for which the owner has not been identified. There is nothing
substantive in the SAC, however, that suggests those accounts were held by Jim or Jay
Justice personally.


                                              8
       Algoma’s alter-ego allegations, if substantiated, satisfy the requisite element of

injustice or unfairness. Algoma asserts that Southern Coal was so that it could not meet

its obligations under the Agreements and so that it would be judgment proof. (SAC ¶ 93.)

The SAC also sets forth specific factual allegations of instances by which the Justice

Parties siphoned off funds from Southern Cal that prevented Southern Cal from fulfilling

its obligations.   (SAC ¶¶ 95-146.)     Unfair siphoning of assets is a well-established

example of the injustice or unfairness required under the alter-ego standard.            See

NetJets, 537 F.3d at 183 (factfinder could infer payments to corporation were

mischaracterized as loans in order to mask illegal withdrawals, “and could thereby

properly find fraud or an unfair siphoning” of assets); De Sole, 139 F. Supp. 3d at 669 (a

reasonable jury could find an overall element of injustice or unfairness based on evidence

that one corporation siphoned millions of dollars from another); TradeWinds Airlines, Inc.

v. Soros, No. 08 Civ. 5901, 2012 WL 983575, at *7 (sufficient allegation that defendants

“siphoned funds from” corporation “and thus improperly left it undercapitalized”). Indeed,

siphoning funds is also one of the indicia of a corporate entity that is dominated and

controlled by others. See NetJets, 537 F.3d at 183 (recognizing overlap in proof of both

“unity of ownership” and proof of injustice elements).

       Southern Coal argues that Algoma does not sufficiently allege any element of

unfairness or injustice because that element cannot be based on the underlying breach

of contract action. As a general matter, that proposition is correct: a plaintiff’s underlying

cause of action alone is not enough to satisfy this element. NetJets, 537 F.3d at 183.

“To hold otherwise would render the fraud or injustice element meaningless . . . .” Id.

(quoting Mobil Oil Corp. v. Linear Films, Inc., 718 F. Supp. 260, 268 (D. Del. 1989)). The




                                              9
case Southern Coal relies on for this proposition is distinguishable, however, because it

did not turn on siphoning of funds as the alleged unfairness or injustice. See A.V.E.L.A.,

241 F. Supp. 3d at 476.4 In contrast, allegations of undercapitalization and siphoning,

like those asserted by Algoma, were sufficient to proceed in NetJets, De Sole, and

TradeWinds.

       In sum, the SAC plausibly claims that the corporate entities among the Justice

Parties were alter-egos of Southern Coal; it does not, however, plausibly state a claim

that Jim Justice or Jay Justice were personal alter-egos of Southern Coal.

       D. Personal Jurisdiction

       Southern Coal offers up another futility argument based not on the alter-ego

standard, but rather on lack of personal jurisdiction. Southern Coal argues that the SAC

makes no allegations that would establish personal jurisdiction over the Justice Parties.

Absent the alter-ego claims, Southern Coal would have a salient point. But, as Algoma

notes, if Algoma can establish its alter-ego claims, then the “alter-ego” entities are subject

to the Court’s personal jurisdiction by way of Southern Coal’s being subject to personal

jurisdiction here. (Dkt. 53, September 5, 2018 Thomson Hine letter at p.4 n.2) (citing

Cardell Fin. Corp. v. Suchodolski Assocs., No. 09 Civ. 6148, 2012 WL 12932049, at *14

(S.D.N.Y. July 17, 2012)). Southern Coal appears to recognize as much by setting forth

the proposition that New York courts “will not allow a plaintiff to pierce the corporate veil

as a basis for personal jurisdiction over a defendant unless there is some evidence that

the defendant used the corporate form to harm or defraud a party.” (Dkt. 54 at p.3)




4
 The A.V.E.L.A. court also did not find sufficient allegations of the first alter-ego element
and is distinguishable for that reason as well. 241 F. Supp. 3d at 475-76.


                                             10
  (quoting and citing New York case law) (emphasis added). Because Southern Coal has

  set forth sufficient alter-ego claims as explained above, personal jurisdiction is sufficiently

  alleged.

II.      Delay, Prejudice and Bad Faith

         In the Second Circuit, delay alone “absent a showing of bad faith or undue

  prejudice, does not provide a basis for a district court to deny the right to amend.” State

  Teachers Ret. Bd. v. Fluor Corp., 654 F.2d 843, 856 (2d Cir. 1981); see also Parker v.

  Columbia Pictures Indus., 204 F.3d 326, 339 (2d Cir. 2000) (“we have held repeatedly

  that ‘mere delay’ is not, of itself, sufficient to justify denial of a Rule 15(a) motion”). “Where

  a significant period of time has passed prior to filing a motion to amend, however, the

  moving party must provide an explanation for the delay.” Agerbrink, 155 F. Supp. 3d at

  452; Park B. Smith, Inc. v. CHF Indus. Inc., 811 F. Supp. 2d 766, 779 (S.D.N.Y. 2011)

  (describing burden to explain extended delay and collecting cases).

         Algoma has not unduly delayed. Algoma asserts it first learned of facts supporting

  its alter-ego allegations during the week of March 12, 2018, when it deposed Jay Justice

  and various company employees. (Dkt. 53 at p.4.) Algoma filed its request to amend on

  September 5, 2018, nearly six months later.5

         There is good reason for the passage of that time. On April 25, 2018, Algoma filed

  the FAC. (Dkt. 39.) The FAC was the result of a previous unopposed motion to amend,



  5
    Courts have allowed amendment despite similar, and even much longer, intervals
  between a party’s discovery of relevant facts and filing of an amended pleading. See,
  e.g., Richardson Greenshields, 825 F.2d at 653 n.6 (collecting cases where leave to
  amend granted after delays ranging from two to five years); Valentini v. Citigroup, Inc.,
  No. 11 Civ. 1355, 2013 WL 4407065, at *7 (S.D.N.Y. Aug. 16, 2013) (finding delay of
  eighteen months insufficient ground to warrant denial of motion to amend where non-
  moving party “failed to establish bad faith or undue prejudice”).


                                                 11
which the Court granted on February 16, 2018, to revise the basis for subject matter

jurisdiction necessitated by the transfer from bankruptcy court to this court. Although the

FAC was filed more than a month after the March depositions, the genesis and purpose

of the FAC provides a reasonable explanation as to why the FAC did not include alter-

ego allegations.

       On May 2, 2018, just a week after filing of the FAC, Southern Coal’s initial counsel

moved to withdraw. (See ECF 40-43.) The litigation did not resume until after Southern

Coal retained new counsel on July 5, 2018. (See ECF 48-49.) Then, on August 8, 2018,

the parties jointly wrote to the Court requesting an extension of discovery. (Dkt. 51.) In

that letter, Algoma expressly noted that it “intends to amend its Complaint to add

additional parties and alter ego allegations,” that Algoma had notified Southern Coal of

its intent to do so, that Algoma believed “any extra time necessitated by the Second

Amended Complaint has been accounted for in the proposed schedule,” and that Algoma

planned to “seek Southern Coal’s consent” to the SAC before asking the Court for leave

to amend. (Dkt. 51 at p.2, n.1.) The Court entered an order with more compressed

discovery deadlines than the parties requested, but at the same time extended the

deadline to amend pleadings to September 9, 2018. (Dkt. 52.) Less than a month later,

and prior to the deadline set by the Court, Algoma filed its request for leave to amend.

(Dkt. 53.) The combination of the circumstances leading to the FAC, withdrawal of

Southern Coal’s counsel, and Algoma’s having earlier alerted Southern Coal and the

Court to the expected SAC, together provide more than adequate explanation for the

passage of several months. This series of events also suggests the absence of any bad

faith on Algoma’s part, and Southern Coal has offered no indicia of bad faith.




                                            12
       As to prejudice, there is none, other than of course having to defend the new

claims. But that is not prejudice relevant to the inquiry; rather, in deciding whether such

prejudice exists, courts evaluate whether the amendment would “(i) require the opponent

to expend significant additional resources to conduct discovery and prepare for trial; (ii)

significantly delay the resolution of the dispute; or (iii) prevent the plaintiff from bringing a

timely action in another jurisdiction.” Monahan v. N.Y.C. Dep’t of Corr., 214 F.3d 275, 284

(2d Cir. 2000) (quoting Block v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir. 1993)).

“Courts also consider the particular procedural posture of the case.” Agerbrink, 155 F.

Supp. 3d at 454 (citing Ruotolo v. City of New York, 514 F.3d 184, 192 (2d Cir. 2008)).

“This ‘inquiry involves a balancing process,’ weighing any potential prejudice to the

opposing party against the prejudice that the moving party would experience if the

amendment were denied.” Id. (quoting Oneida Indian Nation of New York State v. Cty.

of Oneida, 199 F.R.D. 61, 77 (N.D.N.Y. 2000)).

       There is no prejudice to Southern Coal from the prospect of having to expand or

extend discovery; nor would the amendments cause any significant delay in resolving the

dispute. That is so for at least two reasons. First, as noted above, Algoma expressly

accounted for any additional discovery in the schedule jointly proposed by the parties.

Second, at the hearing on this motion, the Court ordered that any remaining discovery

(which included a deposition of Southern Coal) could include discovery regarding the

alter-ego claims, but there would be no third-party discovery on the subject or additional

discovery beyond what was already planned. In other words, no additional discovery

would be permitted other than what could be accomplished within the existing schedule




                                               13
and discovery requests. Accordingly, there should be no delay or substantial additional

resources required to complete discovery or to prepare for trial.

                                       Conclusion

      For the foregoing reasons, Algoma’s motion for leave to file its Second Amended

Complaint is DENIED insofar as it seeks to add Jim Justice and Jay Justice as parties,

and is GRANTED in all other respects.

                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated: October 29, 2018
       New York, New York

Copies transmitted to all counsel of record.




                                            14
